Order entered April 27, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01378-CR

                   ENRIQUESINGER GARCIA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-80082-2018

                                     ORDER

      Appellant, who was convicted of continuous sexual abuse of a child under

fourteen years of age, filed his brief on April 21, 2020. In his brief, appellant

identifies the victim by name while quoting a portion of the record. This Court

does not allow a party to file a brief that discloses the names of victims or

witnesses who were children at the time of the offenses, or the names of any other

children discussed or identified at trial. See TEX. R. APP. P. 9.10(b) (“Unless a

court orders otherwise, an electronic or paper filing with the court, including the
contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3)

(“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a home

address, and the name of any person who was a minor at the time the offense was

committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies the victim and any others who were children at the

time of this or any other offense either generically (for example, “victim”) or by

initials only, including when quoting relevant portions of the record, giving a

statement of the case, or attaching an appendix.

      We DIRECT the Clerk to send copies of this order to Robert Herrington and

the Collin County District Attorney.



                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE